—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Henry, J.), dated May 10, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Gaddy v Eyler, 79 NY2d 955, 957 [1992]). In opposition to the defendant’s motion for summary judgment, the only medical evidence submitted in admissible form by the plaintiff was the affidavit of her treating physician, which did not provide any evidence of the extent or degree of the plaintiff’s physical limitations and their duration (see Barbeito v Kesev Taxi, 281 AD2d 379, 380 [2001]; Sainte-Aime v Ho, 274 AD2d 569 [2000]; Jackson v New York City Tr. Auth., 273 AD2d 200 [2000]; Greene v Miranda, 272 AD2d 441 [2000]) or a qualitative assessment of the plaintiff’s condition (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]). Furthermore, the plaintiff’s physician improperly relied upon the unsworn magnetic resonance imaging report of another physician (see Claude v Clements, 301 AD2d 554 [2003]; Philippe v Ivory, 297 AD2d 666 [2002]; Friedman v U-Haul Truck Rental, 216 AD2d 266 [1995]). Accordingly, the motion for summary judgment was properly granted. Ritter, J.P., Feuerstein, McGinity, Townes and Cozier, JJ., concur.